Title: From John Adams to Thomas Welsh, 19 January 1797
From: Adams, John
To: Welsh, Thomas



Philadelphia—January 19th 1797

After wishing you many happy and Proserous Returns of the Season and a Speedy mitigation of The Severity of the winter I wish to know whether you have any Letters from my Sons, I have Seen a Short one from Thomas to his mother of the 5th October which Came I Suppose by the vessell from Rotterdam and gave me hopes that more might Come by the Same Oppertunity
I Should be Obliged to you if any News Should arrive at the Eastward Concerning the Conduct of the French or Spaniards towards our Commerce in the West Indies that you would give me as Early notice of it as Possible. the Conduct of Spain in adopting the System of Brigandage Hitherto Confined to the English and French is The most Cool and Unprovoked Injustice that Ever was heard of if it is true.
If France Should Declare war against us or force a Defensive war upon us are the Printers of the Chronicle Prepared to Emigrate like Madam Draper? have The French Tories Stipulated or Obtained Republican assurances of Compensation like the old Loyalists In Case of their being Obliged to Seek an asylum In Paris? How many in Boston do you think would Join the Sansculottes and Jacobin Standard In Case forty or fifty Thousand Monssieur Citizens Should Come in forty Ships of the Line and a thousand Transports to Boston or New york or Charlston or Philadelphia? Do you think Govenor Adams would Carry his Republican zeal So far as to Put on the tricoulured Cockade? would James Wanthrop in his zeal for fulfilling Prophecies Vote and act with the Atheists and Deists who are to Pull down Antichrist?
Remember how Confidential these Lettres must be as they come from one in the Critical Situation of your Friend
